 1

 2                                                    THE HONORABLE RICARDO S. MARTINEZ

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   BEHROUZ SHOKRI,
                                                            No. 2:16-cv-01132 RSM
10                          Plaintiff,
                                                            STIPULATION AND ORDER TO
11          v.                                              EXTEND THE STAY AND THE TIME
                                                            FOR PLAINTIFF TO RESPOND TO
12   THE BOEING COMPANY, a Delaware                         DEFENDANT'S MOTION FOR COSTS,
     Corporation,                                           DKT 147
13
                            Defendant.
14

15

16          Plaintiff Behrouz Shokri (“Plaintiff”) and Defendant The Boeing Company

17   (“Defendant”) (together, the “Parties”), by and through their counsel of record, hereby agree

18   and stipulate to extend the stay of proceedings related to Defendant’s Motion for Costs (Dkt.

19   147), and extend the deadline for Plaintiff to file a response to Defendant’s Motion for Costs to

20   seven days after a mandate is issued in Plaintiff’s appeal. In support, the Parties state as

21   follows:

22          1.      On April 25, 2018, this Court granted Defendant’s Motion for Summary

23   Judgment.

24          2.      On May 10, 2018, Defendant filed a Motion for Costs pursuant to F.R.Civ.P.

25   54(d) and Local Civil Rule (“LCR”) 54(d) (Dkt. 147).

26


      STIPULATION AND ORDER TO EXTEND THE STAY AND THE
      TIME FOR PLAINTIFF TO RESPOND TO                        THE BLANKENSHIP LAW FIRM, PLLC
      DEFENDANT'S MOTION FOR COSTS, DKT 147                            1000 Second Avenue, Suite 3250
      (Cause No. 2:16-cv-01132 RSM)                                      Seattle, Washington 98104
                                                                               (206) 343-2700
      Page 1
 1           3.     The District Court granted the parties’ stipulation and proposed order staying

 2   proceedings regarding Defendant’s motion for costs on May 18, 2018 (Dkt. 149).

 3           4.     Plaintiff filed an appeal of the District Court’s rulings on May 22, 2018 (Dkt.

 4   150).

 5           5.     The Ninth Circuit filed and entered a judgment on July 2, 2019 (Dkt. 155).

 6           6.     Plaintiff intends to file a petition for rehearing/rehearing en banc before a

 7   mandate is issued.

 8

 9           THEREFORE, the Parties stipulate and agree as follows:

10           1.     All proceedings related to Defendant’s Motion for Costs (Dkt. 147), including

11   all responsive briefing and resolution of the motion, is stayed pending the issuance of a

12   mandate pursuant to Plaintiff’s appeal. Plaintiff will file any opposition to Defendant’s Motion

13   for Costs within seven days of the issuance of a mandate.

14

15   STIPULATED to this 3rd day of July, 2019.

16

17

18

19

20

21

22

23

24

25

26


      STIPULATION AND ORDER TO EXTEND THE STAY AND THE
      TIME FOR PLAINTIFF TO RESPOND TO                        THE BLANKENSHIP LAW FIRM, PLLC
      DEFENDANT'S MOTION FOR COSTS, DKT 147                           1000 Second Avenue, Suite 3250
      (Cause No. 2:16-cv-01132 RSM)                                     Seattle, Washington 98104
                                                                              (206) 343-2700
      Page 2
 1   Attorneys for Plaintiff:                  Attorneys for Defendant:
 2
     By: s/ Scott C. G. Blankenship            By: s/ Matthew J. Scarbaugh
 3
     Scott C. G. Blankenship, WSBA No. 21431   Lincoln O. Bisbee, Admitted Pro Hac Vice
     Richard E. Goldsworthy, WSBA No. 40684    Matthew J. Sharbaugh, Admitted Pro Hac Vice
 4   The Blankenship Law Firm, PLLC            Morgan Lewis & Blockius LLP
     1000 Second Avenue, Suite 3250            1111 Pennsylvania Avenue, NW
 5   Seattle, WA 98104                         Washington, D.C. 20004
     Telephone: (206) 343-2700                 Telephone: (202) 739-3000
 6
     Facsimile: (206) 343-2704                 Facsimile: (202) 739-3001
 7   sblankenship@blankenshiplawfirm.com       lincoln.bisbee@morganlewis.com
     rgoldsworthy@blankenshiplawfirm.com       matthew.sharbaugh@morganlewis.com
 8
                                               Laurence A. Shapero, WSBA No. 31301
 9                                             Ogletree, Deakins, Nash, Smoak
                                               & Stewart, P.C.
10
                                               800 Fifth Avenue, Suite 4100
11                                             Seattle, WA 98104
                                               Telephone: (206) 876-5301
12                                             Facsímile: (206) 693-7058
                                               laurence.shapero@ogletree.com
13
                                               Clifford D. Sethness, WSBA No. 14110
14
                                               Morgan, Lewis & Bockius LLP
15                                             300 South Grand Avenue, 22nd Floor
                                               Los Angeles, CA 90071
16                                             Telephone: (213) 612-2500
                                               Facsímile: (213) 612-2501
17                                             clifford.sethness@morganlewis.com
18

19
                   PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21         DATED this 9 day of July 2019.


                                             A
22

23
                                             RICARDO S. MARTINEZ
24                                           CHIEF UNITED STATES DISTRICT JUDGE
25

26


     STIPULATION AND ORDER TO EXTEND THE STAY AND THE
     TIME FOR PLAINTIFF TO RESPOND TO                   THE BLANKENSHIP LAW FIRM, PLLC
     DEFENDANT'S MOTION FOR COSTS, DKT 147                    1000 Second Avenue, Suite 3250
     (Cause No. 2:16-cv-01132 RSM)                              Seattle, Washington 98104
                                                                      (206) 343-2700
     Page 3
